                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


 WALTER McGHEE, II,                                     )
                                                        )
           Plaintiff,                                   )
                                                        )         Case No. 2:18-cv-2404-JPM-tmp
 v.                                                     )
                                                        )
 CITY OF MEMPHIS, and                                   )
 SHELBY COUNTY,                                         )
                                                        )
                                                        )
           Defendants.                                  )


             ORDER ADOPTING REPORT AND RECOMMENDATION AND
                   DISMISSING DEFENDANT SHELBY COUNTY



       Before the Court is the Report and Recommendation entered by the Magistrate Judge

on June 21, 2018. (ECF No. 7.) The Magistrate Judge recommends that the Court find that

Plaintiff Walter McGhee has failed to state a claim against Shelby County. Upon clear error

review, the Court ADOPTS the Report and Recommendation of the Magistrate Judge. The

Court finds that McGhee has failed to state a claim against Shelby County. Shelby County is

DISMISSED from this action.


       I.         Background


       McGhee filed his complaint on June 13, 2018. (ECF No. 1.) He alleges that the he

was “arrested without probable cause or physical evidence” but that all charges were dropped

on May 27, 2017. (Id. at 1.) 1 McGhee claims that Defendant City of Memphis (“the City”)


       1
           All citations to page numbers in docket entries are to the CM/ECF PageID number.
negligently failed to catalogue evidence against him. (Id. at 1-2.) Plaintiff argues that if the

City managed its evidence properly, or if Defendant Shelby County (“the County”) had

subpoenaed the arresting officers, then the charges against him would have been dismissed

earlier at his first appearance. (Id. at 2.)


        The Magistrate Judge entered his Report and Recommendation on June 21, 2018.

(ECF No. 7.) The Magistrate Judge construed the complaint liberally as requesting relief for a

civil rights violation under 42 U.S.C. § 1983. (ECF No. 7 at 13.) The fourteen-day window

for objections pursuant to 28 U.S.C. § 636(b)(1) closed on July 5, 2018. Plaintiff has not filed

any objections to the Magistrate Judge’s Report and Recommendation.


        II.     Legal Standard

                a. Clear Error Review


        “Within 14 days after being served with a copy of the recommended disposition, a

party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). “When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed. R. Civ. P. 72(b) advisory committee note.


                b. Failure to State a Claim


        Complaints filed in forma pauperis must be dismissed if they: (i) are frivolous or

malicious; (ii) fail to state a claim on which relief may be granted; or (iii) seek monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). To dismiss

for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), the Court should apply the

case law for failure to state a claim under Federal Rule of Civil Procedure 12. Hill v. Lappin,

                                                2
630 F.3d 468, 470–71 (6th Cir. 2010). The Court must determine whether the complaint

alleges “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). The “[f]actual allegations must be enough to raise a right to relief

above [a] speculative level.” Ass'n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d

545, 548 (6th Cir. 2007) (quoting Twombly, 550 U.S. at 555). A claim is plausible on its face

if “the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556).


               c. Claims under 42 U.S.C. § 1983


       Municipalities are not liable for violations of civil rights under 42 U.S.C. § 1983

unless there is a direct causal link between a municipal policy or custom and the alleged

constitutional deprivation. Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658,

691 (1978). “To show the existence of a municipal policy or custom leading to the alleged

violation, a plaintiff can identify: (1) the municipality's legislative enactments or official

policies; (2) actions taken by officials with final decision-making authority; (3) a policy of

inadequate training or supervision; or (4) a custom of tolerance of acquiescence of federal

violations.” Baynes v. Cleland, 799 F.3d 600, 621 (6th Cir. 2015). “To succeed on a

municipal liability claim, a plaintiff must establish that his or her constitutional rights were

violated and that a policy or custom of the municipality was the ‘moving force’ behind the

deprivation of the plaintiff's constitutional rights.” Brown v. Battle Creek Police Dep't, 844

F.3d 556, 573 (6th Cir. 2016).



                                                3
       III.    Analysis


       The Magistrate Judge concluded that “even when construed liberally, McGee’s

complaint does not allege – either explicitly or implicitly – that Shelby County acted pursuant

to a municipal policy or custom.” (ECF No. 7 at 16.) The Complaint claims that “Shelby

County is negligent because it failed to issue subpoenas to arresting officers to ensure a fair

trial as guaranteed under the equal protection clause [of] the United States. Shelby County

knew or should have if there was any evidence tagged against me.” (ECF No. 1 at 2.) No

other allegations are made against the County specifically. (See generally ECF No. 1.) These

two sentences fail to allege a pattern or policy by the County and are therefore insufficient to

state a 42 U.S.C. § 1983 claim.


       To the extent that McGhee meant to bring a negligence claim, the Magistrate Judge

recommends that the County be dismissed because it has sovereign immunity. See 28 U.S.C.

§ 1915(e)(2)(B)(iii). (ECF No 7 at 6.) Where a claim for negligence against a government

entity arises out of the same circumstances giving rise to a civil rights claim under 42 U.S.C. §

1983, the government retains its immunity. Johnson v. City of Memphis, 617 F.3d 864, 872

(6th Cir. 2010); Tenn. Code Ann. § 29-20-201, § 29-20-205(2). Any negligence claim against

the County in this case would essentially be a civil rights claim, and the County therefore is

immune to a claim for negligence.




                                               4
       IV.    Conclusion


       Upon a clear error review, the Court ADOPTS the Report and Recommendation of the

Magistrate Judge. All claims against Defendant Shelby County in Plaintiff’s Complaint are

DISMISSED WITH PREJUDICE.


       IT IS SO ORDERED, this 17th day of October, 2018.

                                                   /s/ Jon McCalla
                                                  JON P. McCALLA
                                                  UNITED STATES DISTRICT JUDGE




                                             5
